CATES, Judge.
The Director of the Department of Public Safety has appealed from a judgment of the Circuit Court of Mobile County, the effect of which is to restore Ainsworth’s right to drive a motor vehicle.
Only two assignments of error were argued, viz., numbers 2 and 4, which read:
“2. For that the Court erred in its judgment for plaintiff rendered September 14, 1960.”
“4. For that the judgment of the Court rendered September 14, 1960, is contrary to the law in the case.”
The Director’s answer sets up a suspension of Ainsworth’s driver’s license for six months under Code 1940, T. 36, § 68. The record does not contain any transcript of the evidence before the court, and, accordingly, we cannot say that either of the assignments of error is well taken.
The judgment below is due to be
Affirmed.